 


 HCON 21 ENR: John D. Dingell, Jr. Conservation, Management, and Recreation Act
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. CON. RES. 21 


February 27, 2019
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 47. 
 
 
That in the enrollment of the bill S. 47, the Secretary of the Senate shall make the following corrections:  (1)Strike subsection (a) of section 1 and insert the following: (a) Short title.—This Act may be cited as the John D. Dingell, Jr. Conservation, Management, and Recreation Act.. 
(2)Strike the header of section 9003 and insert John S. McCain III 21st Century Conservation Service Corps Act (and conform the table of sections accordingly).   Clerk of the House of Representatives.Secretary of the Senate. 